Case 1:19-cv-00146-SPW Document 39 Filed 12/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION DEC 4 2020

RYDER TRUCK RENTAL, LT; and
RYDER TRUCK RENTAL, INC.,

Plaintiffs,

VS.

BILLINGS COLLISION REPAIR,
INC; AMERICAN INTER-FIDELITY
CORP, d/b/a AMERICAN INTER-
FIDELITY EXCHANGE; and R & E
TOWING AND RECOVERY, LLC.,

Defendants.

 

 

Clerk, US District Court
District Of Montana
Billings

CV 19-146-BLG-SPW

AMENDED ORDER

Plaintiffs Ryder Truck Rental, LT and Ryder Truck Rental, Inc. (“Ryder”)

filed a Motion (Doc. 38) on December 4, 2020, seeking clarification of the Joint

Status Report (Doc. 36) and an amendment to the order thereon (Doc. 37), on the

basis that Ryder intends to pursue default judgment against Defendant Billings

Collision Repair, Inc., which has not appeared in this case, and against which

default has been entered (Doc. 8).

WHEREFORE, for good cause appearing, Ryder’s Motion is GRANTED,

and the Court’s December 3, 2020 Order (Doc. 37), is hereby amended to read as

follows:
Case 1:19-cv-00146-SPW Document 39 Filed 12/04/20 Page 2 of 2

The Court having been notified of the settlement in this case between the
appearing parties, and it appearing that no issue between the appearing parties
remains for the Court’s determination,

IT IS HEREBY ORDERED that within 45 days of the date of this Order,
the appearing parties shall file a stipulation to dismiss Ryder’s claims against R&E
Towing and Recovery, LLC and American Inter-Fidelity Corp., d/b/a American
Inter-Fidelity Exchange, together with a proposed order dismissing the claims
against those parties. Nevertheless, the case shall remain open pending Ryder
moving for default judgment against non-appearing Defendant Billings Collision
Repair, Inc.

IT IS FURTHER ORDERED that all deadlines are VACATED. The
Final Pretrial Conference set for July 14, 2021 at 1:30 p.m. and the Bench Trial set
for July 26, 2021 at 9:00 a.m. are VACATED.

The Clerk of Court is directed to notify the parties of the making of this

Order.

DATED this Y? day of December, “Dorcee
fi tet

SUSAN P. WATTERS
United States District Judge
